107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Theresa WILHITE, Appellant,v.ARKANSAS DEPARTMENT OF HUMAN SERVICES, Appellee.
No. 96-1610.
United States Court of Appeals, Eighth Circuit.
Feb. 5, 1997.Submitted Dec. 12, 1996.Filed Feb. 5, 1997.

Before WOLLMAN and MURPHY, Circuit Judges, and TUNHEIM,1 District Judge.
PER CURIAM.


1
Theresa Wilhite appeals from the judgment entered by the district court2 on the adverse jury verdict returned in her Title VII retaliatory discharge action filed under 42 U.S.C. § 2000e.  Wilhite contends that the evidence was insufficient to support the verdict.  Because she failed to move for judgment as a matter of law or for a new trial (we note that Wilhite's present counsel did not represent her at trial), we are limited to reviewing the record only for plain error to insure that no manifest miscarriage of justice has occurred.  McKeel v. City of Pine Bluff, 73 F.3d 207, 212 (8th Cir.1996);  Catlett v. Local 7370 of United Paper Workers, 69 F.3d 254, 258 (8th Cir.1995);  Karjala v. Johns-Manville Products Corp., 523 F.2d 155, 157 (8th Cir.1975).


2
Finding no such error, we affirm the judgment.  See 8th Cir.  Rule 47B.



1
 The HONORABLE JOHN R. TUNHEIM, United States District Judge for the District of Minnesota, sitting by designation


2
 The Honorable William R. Wilson, United States District Judge for the Eastern District of Arkansas